Title: Notes on Debates, 23 March 1787
From: Madison, James
To: 


Nothing till
Friday Mar. 23d. [1787]
The Report for reducing salaries agreed to as amended Unanimously. The proposition for reducing the salary of the Secretary of F. Affairs to 3000 dollars was opposed by Mr. King & Mr. Madison who entered into the peculiar duties & qualifications requird in that office, and its peculiar importance. Mr. Mitchel & Mr. Varnum contended that it stood on a level with the Secretaryship to Congress. The yeas & nays were called on the question, & it was lost. A motion was then made to reduce the Salary of 4000 dollrs. to 3500. Mr. Clarke who had been an opponent to any reduction, acceded to this Compromise. Mr. King suffered his Colleague to vote in the affirmative. There being six States for reducing to 3500. and Mr. Carrington being on the same side in opposition to Mr. Grayson, Mr. Madison gave up his opinion to so great a majority, and the Resolution for 3500 passed. The preceding yeas & nays on the motion for reducing to 3000 was then withdrawn & no entry made of it. It seemed to be the general opinion that the Salary of the Secretary at war was disproportionately low, & ought to be raised. The Commtee would have reported an augmentation, But conceived themselves restrained by their commission wch. was to reduce not to revise the civil list.
